Case 1:19-cv-07239-VM-SN Document 96-3 Filed 07/23/20 Page 1 of 5




                       Exhibit C
Case 1:19-cv-07239-VM-SN Document 96-3 Filed 07/23/20 Page 2 of 5




                                                                    HE000012
Case 1:19-cv-07239-VM-SN Document 96-3 Filed 07/23/20 Page 3 of 5




                                                                    HE000014
Case 1:19-cv-07239-VM-SN Document 96-3 Filed 07/23/20 Page 4 of 5




                                                                    HE000015
Case 1:19-cv-07239-VM-SN Document 96-3 Filed 07/23/20 Page 5 of 5




                                                                    HE000016
